Pannell, Judge.
The appellant on October 28, 1966, filed his appeal from a judgment of conviction and sentence entered on October 5, 1966. The appeal made no mention of the filing of a motion for new trial. There is none in the record. The transcript of the proceedings was filed in the office of the clerk of the lower court on April 16, 1967. No order extending the time for filing the transcript appears in the record, nor does it appear that any application for such extension was made. Under these circumstances, the appeal must be dismissed. Davis v. Davis, 222 Ga. 579 (151 SE2d 123). Assuming, but not deciding, that Sec. 3 of the Act approved March 30, 1967 (Ga. L. 1967, pp. 220, 222) would have required a different ruling, this Act was held unconstitutional by the Supreme Court in Joiner v. State, 223 Ga. 367 (155 SE2d 8).

Appeal dismissed.


Bell, P. J., and Joslin, J., concur.